UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21213 Nuveen Insured Tax-Free Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured Tax-Free Advantage Municipal Fund (NEA) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 7.4% (4.9% of Total Investments) $ 1,000 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 Aa1 $ 937,330 2006C-2, 5.000%, 11/15/36 (UB) Colbert County-Northwest Health Care Authority, Alabama, Revenue Bonds, Helen Keller Hospital, 6/13 at 101.00 Ba1 Series 2003, 5.750%, 6/01/27 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 1998A, 5.400%, 6/01/22 5/12 at 102.00 A2 (4) (Pre-refunded 5/14/12) – NPFG Insured Jefferson County, Alabama, Sewer Revenue Capital Improvement Warrants, Series 2002D, 5.000%, 8/12 at 100.00 AAA 2/01/32 (Pre-refunded 8/01/12) – FGIC Insured Montgomery, Alabama, General Obligation Warrants, Series 2003, 5.000%, 5/01/21 – AMBAC Insured 5/12 at 101.00 AA+ Sheffield, Alabama, Electric Revenue Bonds, Series 2003, 5.500%, 7/01/29 – AMBAC Insured 7/13 at 100.00 Aa3 Total Alabama Arizona – 5.2% (3.4% of Total Investments) Maricopa County Pollution Control Corporation, Arizona, Revenue Bonds, Arizona Public Service 11/12 at 100.00 Baa2 Company – Palo Verde Project, Series 2002A, 5.050%, 5/01/29 – AMBAC Insured Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, 7/01/37 – No Opt. Call AA FGIC Insured Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale 9/20 at 100.00 AA+ Healthcare, Series 2006C, Re-offering, 5.000%, 9/01/35 – AGC Insured Total Arizona California – 21.2% (14.0% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of General Services, 12/12 at 100.00 A2 Capital East End Project, Series 2002A, 5.000%, 12/01/27 – AMBAC Insured California State, General Obligation Bonds, Series 2002, 5.250%, 4/01/30 – SYNCORA GTY Insured 4/12 at 100.00 A1 5 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 – AMBAC Insured 4/14 at 100.00 A1 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 (Pre-refunded 4/14 at 100.00 AAA 4/01/14) – AMBAC Insured Cathedral City Public Financing Authority, California, Tax Allocation Bonds, Housing 8/12 at 102.00 A Set-Aside, Series 2002D, 5.000%, 8/01/26 – NPFG Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 Baa3 Bonds, Series 2007A-1, 5.125%, 6/01/47 Irvine Public Facilities and Infrastructure Authority, California, Assessment Revenue Bonds, 9/13 at 100.00 N/R Series 2003C, 5.000%, 9/02/23 – AMBAC Insured Montara Sanitation District, California, General Obligation Bonds, Series 2003, 5.000%, 8/11 at 101.00 AA– 8/01/28 – FGIC Insured Plumas County, California, Certificates of Participation, Capital Improvement Program, Series 2003A: 5.250%, 6/01/19 – AMBAC Insured 6/13 at 101.00 A– 5.250%, 6/01/21 – AMBAC Insured 6/13 at 101.00 A– Redding Joint Powers Financing Authority, California, Lease Revenue Bonds, Capital Improvement 3/13 at 100.00 A Projects, Series 2003A, 5.000%, 3/01/23 – AMBAC Insured Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2003R, 8/13 at 100.00 A+ 5.000%, 8/15/28 – NPFG Insured San Diego Community College District, California, General Obligation Bonds, Series 2003A, 5/13 at 100.00 AA+ 5.000%, 5/01/28 – AGM Insured Turlock Irrigation District, California, Certificates of Participation, Series 2003A, 5.000%, 1/13 at 100.00 A 1/01/28 – NPFG Insured University of California, General Revenue Bonds, Multi-Purpose Projects Series 2003A, 5.000%, 5/13 at 100.00 Aa1 5/15/33 – AMBAC Insured (UB) Total California Colorado – 4.6% (3.1% of Total Investments) Bowles Metropolitan District, Colorado, General Obligation Bonds, Series 2003: 5.500%, 12/01/23 – AGM Insured 12/13 at 100.00 AA+ 5.500%, 12/01/28 – AGM Insured 12/13 at 100.00 AA+ Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/14 at 100.00 A Peak-to-Peak Charter School, Series 2004, 5.250%, 8/15/24 – SYNCORA GTY Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 4/18 at 100.00 AA+ Series 2006C-1, Trust 1090, 14.848%, 10/01/41 – AGM Insured (IF) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/30 – No Opt. Call Baa1 NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/34 – No Opt. Call Baa1 NPFG Insured Total Colorado District of Columbia – 0.5% (0.4% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital No Opt. Call AA+ Appriciation Series 2009B-2, 0.000%, 10/01/36 – AGC Insured Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax Revenue 10/16 at 100.00 AA+ Bonds, Series 2007, Residuals 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Total District of Columbia Florida – 24.0% (15.9% of Total Investments) Bay County, Florida, Water System Revenue Bonds, Series 2005, 5.000%, 9/01/25 – AMBAC Insured 9/15 at 100.00 A1 Clay County, Florida, Uiltity System Revenue Bonds, Series 2007: 5.000%, 11/01/27 – SYNCORA GTY Insured (UB) 11/17 at 100.00 AAA 5.000%, 11/01/32 – SYNCORA GTY Insured (UB) 11/17 at 100.00 AAA Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/23 – 10/14 at 100.00 AA– NPFG Insured Escambia County, Florida, Sales Tax Revenue Refunding Bonds, Series 2002, 5.250%, 10/01/17 – 10/12 at 101.00 A+ AMBAC Insured Fernandina Beach, Florida, Utility Acquisition and Improvement Revenue Bonds, Series 2003, 9/13 at 100.00 BBB 5.000%, 9/01/23 – FGIC Insured Flagler County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/30 – 10/15 at 100.00 A NPFG Insured Florida Housing Finance Agency, GNMA Collateralized Home Ownership Revenue Refunding Bonds, No Opt. Call AAA Series 1987G-1, 8.595%, 11/01/17 Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2008, Trust No Opt. Call AAA 2929, 16.817%, 12/01/16 – AGC Insured (IF) FSU Financial Assistance Inc., Florida, General Revenue Bonds, Educational and Athletic No Opt. Call Aa3 Facilities Improvements, Series 2004, 5.000%, 10/01/14 – AMBAC Insured Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Bonds, Series 2002A, 10/12 at 100.00 AA+ 5.125%, 10/01/32 – AGM Insured Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Refunding Bonds, 10/13 at 100.00 AA+ Series 2003A, 5.000%, 10/01/17 – AGM Insured Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006, 5.500%, 6/01/38 – 6/18 at 100.00 AA+ AGM Insured Highlands County Health Facilities Authority, Florida, Hospital Revenue Bonds, Adventist 11/15 at 100.00 Aa3 Health System, Series 2005D, 5.000%, 11/15/35 – NPFG Insured Highlands County Health Facilities Authority, Florida, Hospital Revenue Bonds, Adventist 11/15 at 100.00 Aa3 (4) Health System, Series 2005D, 5.000%, 11/15/35 (Pre-refunded 11/15/15) – NPFG Insured Highlands County Health Facilities Authority, Florida, Hospital Revenue Bonds, Adventist 11/13 at 100.00 N/R (4) Health System/Sunbelt Obligated Group, Series 2003D, 5.875%, 11/15/29 (Pre-refunded 11/15/13) Hillsborough County School Board, Florida, Certificates of Participation, Series 2003, 5.000%, 7/13 at 100.00 Aa2 7/01/29 – NPFG Insured Jacksonville, Florida, Local Government Sales Tax Revenue Refunding and Improvement Bonds, 10/12 at 100.00 AA+ Series 2002, 5.375%, 10/01/18 – FGIC Insured Lakeland, Florida, Utility Tax Revenue Bonds, Series 2003B, 5.000%, 10/01/20 – AMBAC Insured 10/12 at 100.00 N/R Lee County, Florida, Transportation Facilities Revenue Bonds, Series 2004B, 5.000%, 10/01/22 – 10/14 at 100.00 A– AMBAC Insured Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – 4/17 at 100.00 A3 NPFG Insured Marco Island, Florida, Water Utility System Revenue Bonds, Series 2003, 5.000%, 10/01/27 – 10/13 at 100.00 Aa3 NPFG Insured Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Refunding Series 2008B, No Opt. Call AA+ 5.250%, 10/01/22 – AGM Insured Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 1999A, 5.000%, 4/11 at 100.50 Aa2 10/01/29 – FGIC Insured Orange County, Florida, Sales Tax Revenue Bonds, Series 2002A, 5.125%, 1/01/17 – FGIC Insured 1/13 at 100.00 AA Orange County, Florida, Sales Tax Revenue Bonds, Series 2002B, 5.125%, 1/01/32 – FGIC Insured 1/13 at 100.00 AA Osceola County School Board, Florida, Certificates of Participation, Series 2002A, 5.125%, 6/12 at 101.00 Aa3 (4) 6/01/20 (Pre-refunded 6/01/12) – AMBAC Insured Palm Bay, Florida, Local Optional Gas Tax Revenue Bonds, Series 2004, 5.250%, 10/01/20 – 10/14 at 100.00 AA– NPFG Insured Palm Bay, Florida, Utility System Revenue Bonds, Series 2004, 5.250%, 10/01/20 – NPFG Insured 10/14 at 100.00 Aa3 Palm Beach County School Board, Florida, Certificates of Participation, Series 2002D, 5.000%, 8/12 at 100.00 AA+ 8/01/28 – AGM Insured Palm Beach County School Board, Florida, Certificates of Participation, Series 2002D, 5.250%, 8/12 at 100.00 AA+ (4) 8/01/20 (Pre-refunded 8/01/12) – AGM Insured Pinellas County Health Facilities Authority, Florida, Revenue Bonds, Baycare Health System, Series 2003: 5.500%, 11/15/27 (Pre-refunded 5/15/13) 5/13 at 100.00 Aa3 (4) 5.750%, 11/15/27 (Pre-refunded 5/15/13) 5/13 at 100.00 Aa3 (4) Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 Baa1 Series 2007, 5.000%, 7/01/33 – NPFG Insured Port St. Lucie, Florida, Sales Tax Revenue Bonds, Series 2003, 5.000%, 9/01/23 – NPFG Insured 9/13 at 100.00 A+ Port St. Lucie, Florida, Stormwater Utility System Revenue Refunding Bonds, Series 2002, 5/12 at 100.00 Aa3 5.000%, 5/01/23 – NPFG Insured Port St. Lucie, Florida, Utility System Revenue Bonds, Refunding Series 2009, 5.250%, 9/01/35 – 9/18 at 100.00 AA+ AGC Insured South Miami Health Facilities Authority, Florida, Hospital Revenue Bonds, Baptist Health 2/13 at 100.00 Aaa Systems of South Florida, Series 2003, 5.200%, 11/15/28 (Pre-refunded 2/01/13) St. John’s County, Florida, Sales Tax Revenue Bonds, Series 2004A, 5.000%, 10/01/24 – 10/14 at 100.00 A+ AMBAC Insured St. Lucie County School Board, Florida, Certificates of Participation, Master Lease Program, 7/14 at 100.00 AA+ Series 2004A, 5.000%, 7/01/24 – AGM Insured Tamarac, Florida, Utility System Revenue Bonds, Series 2009, 5.000%, 10/01/39 – AGC Insured 10/19 at 100.00 AA+ Volusia County Educational Facilities Authority, Florida, Revenue Refunding Bonds, 10/13 at 100.00 Baa2 Embry-Riddle Aeronautical University, Series 2003, 5.200%, 10/15/33 – RAAI Insured Total Florida Georgia – 2.1% (1.4% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.375%, 11/01/39 – 11/19 at 100.00 AA+ AGM Insured DeKalb County, Georgia, Water and Sewer Revenue Bonds, Series 2006A, 5.000%, 10/01/35 – 10/16 at 100.00 AA+ AGM Insured Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Bonds, Second 1/13 at 100.00 AA+ (4) Indenture Series 2002, 5.000%, 7/01/32 (Pre-refunded 1/01/13) – NPFG Insured Total Georgia Illinois – 5.0% (3.3% of Total Investments) Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien No Opt. Call AA+ Refunding Series 2010C, 5.250%, 1/01/35 – AGC Insured Cook County School District 145, Arbor Park, Illinois, General Obligation Bonds, Series 2004: 5.125%, 12/01/20 – AGM Insured 12/14 at 100.00 Aa3 5.125%, 12/01/23 – AGM Insured 12/14 at 100.00 Aa3 Cook County School District 145, Arbor Park, Illinois, General Obligation Bonds, Series 2004: 5.125%, 12/01/20 – AGM Insured (ETM) 12/14 at 100.00 AA+ (4) 5.125%, 12/01/23 – AGM Insured (ETM) 12/14 at 100.00 AA+ (4) Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2003, 7/13 at 100.00 AA+ 5.250%, 7/01/23 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Total Illinois Indiana – 7.5% (5.0% of Total Investments) Evansville, Indiana, Sewerage Works Revenue Refunding Bonds, Series 2003A, 5.000%, 7/01/23 – 7/13 at 100.00 A1 AMBAC Insured Indiana Bond Bank, Advance Purchase Funding Bonds, Common School Fund, Series 2003B, 5.000%, 8/13 at 100.00 Baa1 8/01/19 – NPFG Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indiana University, Student Fee Revenue Bonds, Series 2003O, 5.000%, 8/01/22 – FGIC Insured 8/13 at 100.00 Aaa IPS Multi-School Building Corporation, Indiana, First Mortgage Revenue Bonds, Series 2003: 5.000%, 7/15/19 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 AA (4) 5.000%, 7/15/20 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 AA (4) Total Indiana Kansas – 1.7% (1.1% of Total Investments) Kansas Development Finance Authority, Board of Regents, Revenue Bonds, Scientific Research and 4/13 at 102.00 AA Development Facilities Projects, Series 2003C, 5.000%, 10/01/22 – AMBAC Insured Kentucky – 0.4% (0.2% of Total Investments) Kentucky State Property and Buildings Commission, Revenue Refunding Bonds, Project 77, Series 8/13 at 100.00 Aa3 (4) 2003, 5.000%, 8/01/23 (Pre-refunded 8/01/13) – NPFG Insured Louisiana – 2.5% (1.6% of Total Investments) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Second Lien Series 2010B, 5/20 at 100.00 AA 5.000%, 5/01/45 New Orleans, Louisiana, General Obligation Refunding Bonds, Series 2002, 5.300%, 12/01/27 – 12/12 at 100.00 A3 FGIC Insured Total Louisiana Massachusetts – 0.4% (0.2% of Total Investments) Massachusetts Development Finance Authority, Revenue Bonds, Middlesex School, Series 2003, 9/13 at 100.00 A1 5.125%, 9/01/23 Michigan – 9.8% (6.5% of Total Investments) Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 A+ (4) 7/01/23 (Pre-refunded 7/01/13) – NPFG Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Refunding Bonds, Series 2003C, 7/13 at 100.00 A+ 5.000%, 7/01/22 – NPFG Insured Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A, 12/16 at 100.00 AA 5.000%, 12/01/31 (UB) Michigan Strategic Fund, Limited Obligation Resource Recovery Revenue Refunding Bonds, Detroit 12/12 at 100.00 BBB+ Edison Company, Series 2002D, 5.250%, 12/15/32 – SYNCORA GTY Insured Romulus Community Schools, Wayne County, Michigan, General Obligation Refunding Bonds, Series 5/11 at 100.00 Aa2 2001, 5.250%, 5/01/25 Wayne County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit 12/11 at 101.00 A– Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/30 – NPFG Insured Total Michigan Missouri – 1.0% (0.7% of Total Investments) Clay County Public School District 53, Liberty, Missouri, General Obligation Bonds, Series 2004, 3/14 at 100.00 AA+ 5.250%, 3/01/24 – AGM Insured Clay County Public School District 53, Liberty, Missouri, General Obligation Bonds, Series 2004, 3/14 at 100.00 AA+ (4) 5.250%, 3/01/23 – AGM Insured Clay County Public School District 53, Liberty, Missouri, General Obligation Bonds, Series 2004: 5.250%, 3/01/23 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA+ (4) 5.250%, 3/01/24 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA+ (4) Total Missouri Nebraska – 1.7% (1.1% of Total Investments) Lincoln, Nebraska, Sanitary Sewerage System Revenue Refunding Bonds, Series 2003, 5.000%, 6/13 at 100.00 AA+ 6/15/28 – NPFG Insured New Mexico – 0.7% (0.5% of Total Investments) New Mexico State University, Revenue Bonds, Series 2004, 5.000%, 4/01/19 – AMBAC Insured 4/14 at 100.00 AA New York – 9.8% (6.5% of Total Investments) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002F, 5.000%, 11/15/31 – NPFG Insured New York State Urban Development Corporation, Service Contract Revenue Bonds, Series 2005B, 3/15 at 100.00 AAA 5.000%, 3/15/25 – AGM Insured (UB) New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender 3/17 at 100.00 AAA Option Bond Trust 09-6W, 12.795%, 3/15/37 (IF) Total New York North Carolina – 2.1% (1.4% of Total Investments) North Carolina Medical Care Commission, Revenue Bonds, Maria Parham Medical Center, Series 10/13 at 100.00 BB 2003, 5.375%, 10/01/33 – RAAI Insured Ohio – 0.7% (0.4% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 65 5.125%, 6/01/24 6/17 at 100.00 Baa3 5.875%, 6/01/30 6/17 at 100.00 Baa3 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Total Ohio Oklahoma – 0.3% (0.2% of Total Investments) Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/15 at 100.00 AA 7/01/24 – AMBAC Insured Oregon – 2.5% (1.7% of Total Investments) Oregon Health Sciences University, Revenue Bonds, Series 2002A, 5.000%, 7/01/32 – NPFG Insured 1/13 at 100.00 A1 Pennsylvania – 8.0% (5.3% of Total Investments) Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, St. Luke’s 8/13 at 100.00 AAA Hospital of Bethlehem, Series 2003, 5.375%, 8/15/33 (Pre-refunded 8/15/13) Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA+ 6/01/33 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fourth Series 1998, 8/13 at 100.00 AA+ 5.000%, 8/01/32 – AGM Insured Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 1997A, 5.125%, 2/11 at 100.00 AAA 8/01/27 – AMBAC Insured (ETM) Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Sales Tax 8/20 at 100.00 AA+ Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/31 – AGM Insured State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AAA District, Series 2003, 5.000%, 6/01/33 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 0.7% (0.5% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2002II, 5.125%, 7/01/26 7/12 at 101.00 AA+ (4) (Pre-refunded 7/01/12) – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/43 – NPFG Insured Total Puerto Rico South Carolina – 5.7% (3.8% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, 11/14 at 100.00 AA+ Series 2004A, 5.250%, 11/01/23 – AGM Insured Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 2003: 5.000%, 12/01/22 (UB) 12/13 at 100.00 AA 5.000%, 12/01/23 (UB) 12/13 at 100.00 AA South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2002A, 5.000%, 10/12 at 100.00 A1 10/01/33 – AMBAC Insured Total South Carolina Texas – 8.4% (5.6% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA+ AGM Insured Grand Prairie Independent School District, Dallas County, Texas, General Obligation Bonds, Series 2003: 5.375%, 2/15/26 (Pre-refunded 2/15/13) – AGM Insured 2/13 at 100.00 AA+ (4) 5.125%, 2/15/31 (Pre-refunded 2/15/13) – AGM Insured 2/13 at 100.00 AA+ (4) Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/25 – NPFG Insured Houston, Texas, General Obligation Refunding Bonds, Series 2002, 5.250%, 3/01/20 – NPFG Insured 3/12 at 100.00 AA Houston, Texas, General Obligation Refunding Bonds, Series 2002, 5.250%, 3/01/20 (Pre-refunded 3/12 at 100.00 AA (4) 3/01/12) – NPFG Insured Katy Independent School District, Harris, Fort Bend and Waller Counties, Texas, General 2/12 at 100.00 AAA Obligation Bonds, Series 2002A, 5.125%, 2/15/18 (Pre-refunded 2/15/12) Total Texas Virginia – 0.5% (0.3% of Total Investments) Hampton, Virginia, Revenue Bonds, Convention Center Project, Series 2002, 5.125%, 1/15/28 – 1/13 at 100.00 Aa3 AMBAC Insured Washington – 9.9% (6.5% of Total Investments) Broadway Office Properties, King County, Washington, Lease Revenue Bonds, Washington Project, 12/12 at 100.00 AAA Series 2002, 5.000%, 12/01/31 – NPFG Insured Chelan County Public Utility District 1, Washington, Hydro Consolidated System Revenue Bonds, 7/12 at 100.00 AA Series 2002C, 5.125%, 7/01/33 – AMBAC Insured King County, Washington, Sewer Revenue Bonds, Series 2006-2, Trust 1200, 13.231%, 1/01/26 – 1/17 at 100.00 AA+ AGM Insured (IF) Kitsap County Consolidated Housing Authority, Washington, Revenue Bonds, Bremerton Government 7/13 at 100.00 Aa3 Center, Series 2003, 5.000%, 7/01/23 – NPFG Insured Pierce County School District 343, Dieringer, Washington, General Obligation Refunding Bonds, 6/13 at 100.00 Aa1 (4) Series 2003, 5.250%, 12/01/17 (Pre-refunded 6/01/13) – FGIC Insured Washington State, General Obligation Bonds, Series 2003D, 5.000%, 12/01/21 (Pre-refunded 6/13 at 100.00 AA+ (4) 6/01/13) – NPFG Insured Total Washington West Virginia – 1.1% (0.7% of Total Investments) West Virginia State Building Commission, Lease Revenue Refunding Bonds, Regional Jail and No Opt. Call N/R Corrections Facility, Series 1998A, 5.375%, 7/01/21 – AMBAC Insured Wisconsin – 5.7% (3.8% of Total Investments) Sun Prairie Area School District, Dane County, Wisconsin, General Obligation Bonds, Series 3/14 at 100.00 Aa2 2004C, 5.250%, 3/01/24 – AGM Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of 9/13 at 100.00 BBB+ (4) Christian Charity Healthcare Ministry, Series 2003A, 5.875%, 9/01/33 (Pre-refunded 9/01/13) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Meriter Hospital Inc., No Opt. Call A1 Series 1992A, 6.000%, 12/01/22 – FGIC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 BBB+ Services Inc., Series 2003A, 5.125%, 8/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Refunding Bonds, Wausau 8/20 at 100.00 A Hospital Inc., Series 1998A, 5.125%, 8/15/20 – AMBAC Insured Total Wisconsin $ 498,575 Total Investments (cost $464,952,465) – 151.1% Floating Rate Obligations – (4.3)% MuniFund Term Preferred Shares, at Liquidation Value – (27.4)% (5) Other Assets Less Liabilities – 2.8% Auction Rate Preferred Shares, at Liquidation Value – (22.2)% (5) Net Assets Applicable to Common Shares – 100% $ 303,155,762 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
